The need for an EU strategy for the South Caucasus (debate)
. The next item is the report by Mr Kirilov, on behalf of the Committee on Foreign Affairs, on the need for an EU strategy for the South Caucasus (2009/2216 (INI)).
rapporteur. - Mr President, first of all, I would like to thank the shadow rapporteurs and all the colleagues who contributed to the elaboration of this important report which outlines the need for an EU strategy towards the South Caucasus region. The South Caucasus is not only a region in the immediate neighbourhood of the Union - Romania and Bulgaria have a sea border with it - but also a region of great strategic importance for the Union in political, economic and security aspects.
Therefore, the European Union's main objective there should be to participate actively in its stabilisation and to encourage the development of Armenia, Azerbaijan and Georgia towards stability and democracy; to establish good neighbourly relations and integration in EU policies. The European Parliament supports strongly all the initiatives which increase the EU presence in the region and, in particular, the most recent one, the Eastern Partnership. It offers a valuable framework for increased regional cooperation, introduction of visa-free travel to the Union and conclusion of comprehensive free trade agreements. This is a two-way process that requires efforts and dedication from both sides; it is in the vital interests of the three countries to continue their efforts towards further democratisation.
Good governance, political pluralism, rule of law and respect for human rights are of paramount importance for determining their future relations with the Union. Therefore, the European Union should continue providing financial and technical assistance to them in order to promote these principles within the framework of political conditionality. The region's strategic geopolitical location, its increasing importance as an energy, transport and communication corridor connecting the Caspian Sea and Central Asia with Europe and the growing EU preoccupation with energy security suggest a more active participation in the energy projects of the region, including the completion of the Nabucco pipeline project.
However, these ambitious EU policies can hardly be achieved when there is a big shadow over the region: the unresolved conflicts in Georgia and Nagorno-Karabakh. They are also a serious impediment to democratisation, political stability and social and economic development. Unfortunately, it was owing to the 2008 war in Georgia that the Union realised that it needs to play a more active role in the region as far as conflict prevention and conflict management are concerned. The deadlock situation due to these conflicts and the entry into force of the Lisbon Treaty justify an increasing pro-active EU policy. This is particularly valid for the Nagorno-Karabakh conflict where the Union has been practically absent. Simply stating support for the work of the Minsk Group at this stage is not enough if the EU takes seriously its new, more active role in foreign policy.
The Union is the international mediator that is accepted by both sides and whose presence does not raise controversies. There is a need for the Union to lead the international efforts for rehabilitation and reconstruction in this conflict area by initiating reconciliation projects, people-to-people programmes and contacts, and by sending a mission into the region once a political solution is found.
The conflicts in the region also demand a special effort with regard to the situation of the hundreds of thousands of displaced persons, which has serious humanitarian consequences. The European Union has the means and experience to contribute to the creation of a more tolerant atmosphere in the South Caucasus. It should also draw from its own historical experience and show to the people of the region that they can live together in peace and prosperity and can restore the good relations and trust which historically existed. It is a main task for the Union to try to convince the leaders and the people - the hearts and minds of the people - in the region to support the peace initiatives, not the threats, not the tensions. So there is a good future if we try to do it all together.
Member of the Commission. - Mr President, I am pleased to participate in this exchange of views with the European Parliament on the European Union's relationship with Armenia, Azerbaijan and Georgia, the three countries of the South Caucasus. I already had a very good discussion on the South Caucasus with the members of the Foreign Affairs Committee on 28 April, shortly after my visit to the region.
I welcome this report as a valuable contribution to the reflection on how the European Union can build an even stronger and broader relationship with Armenia, Azerbaijan and Georgia. Let me recall that we have a solid framework of engagement, namely, the well-established European Neighbourhood Policy and the Eastern Partnership launched last year. The former continues to be one of the European Union's top priorities for its external relations. Successful implementation of the latter, with the active engagement of the partner countries, will further strengthen our relations on the basis of shared values.
Let me underline two very important milestones along this road.
Last week, the Commission published its third annual progress report for the South Caucasus countries. The ENP action plans and the regular assessment of their implementation remain an essential tool to advance political and economic reforms in those countries as well as their cooperation with the European Union.
This time, we have chosen a five-year assessment for the European Neighbourhood Policy package. The main objective is that we want to use the findings as a basis for extensive consultations with the Member States, with you here in the European Parliament, and with our partners in the neighbourhood, to get your - and their - feedback as to whether we have the right tools and instruments in place, whether the amount and the allocation of resources is appropriate, and whether the speed and the scope of our efforts are right and are going in the right direction.
The results will be presented in the framework of next year's package, which should make our policy more coherent and which will, without doubt, lead to a higher degree of ownership by our neighbours. It will also be an ideal opportunity to make our case for the provision of adequate resources by the next financial perspective very strong.
The second milestone is the authorisation by the Council, again last week, of the opening of the negotiations on association agreements with Armenia, Azerbaijan and Georgia. The adoption of these negotiating directives is a clear signal of our strong commitment to further deepening the relationship between the European Union and the countries of the South Caucasus on the basis of shared values and principles including democracy, the rule of law and respect for human rights.
The Commission is already preparing for such negotiations, which are expected to start within the next few months. These two areas clearly demonstrate that the EU already has a well-established and comprehensive strategy for the South Caucasus, whose potential we are seeking to exploit to the fullest extent, a strategy to bring this region closer to the European Union.
In the light of the report by Mr Kirilov, which is a very valuable and much appreciated contribution, I conclude that the European Parliament's views converge very much with those of the Commission on a number of points. The stability and security of the South Caucasus have a direct impact on Europe. Therefore, the European Union shares the responsibility for supporting the peaceful resolution of conflict and confidence-building. The South Caucasus matters to the European Union, not least due to its energy and transport links. Improved governance and a stronger system of the rule of law will facilitate trade and investment as well as mobility of persons. The new association agreements will expand the trade provisions under the partnership and cooperation agreements.
I believe that the European Union is on the right track in strengthening relations with Armenia, Azerbaijan and Georgia. Let me stress, however, that the responsibility for the establishment of a constructive framework for engagement is a joint effort. The commitment of our South Caucasus partners to approximation with Europe needs to be translated into further progress towards democracy, market economy and political stability on the ground. I thus call on Armenia, Azerbaijan and Georgia to move forward in their efforts towards a modern, inclusive, pluralistic democratic and prosperous society at peace with their neighbours.
Mr President, ladies and gentlemen, as coordinator for the Group of the Alliance of Liberals and Democrats for Europe, I had the opportunity to present the opinion of the Committee on International Trade on the need for a European strategy for the South Caucasus. I know that this report is complex and sensitive in many areas.
The strategy is vitally important for ensuring a consistent good neighbour policy. It reaffirms the European Union's role as a global player in the region in terms of general foreign policy and security policy. Cooperation with the South Caucasus in the energy sector and in fostering democracy and good governance must be included among the EU's main priorities.
This is important for regional cooperation as well, and also because of the geopolitical situation of Armenia, Georgia and Azerbaijan, on the one hand, and of Russia, Iran and Turkey as a candidate for accession to the European Union, on the other. Trade barriers must be lifted and commercial and economic ties between the EU and the South Caucasus strengthened. This will boost political stability and respect for human rights and will generate sustainable growth and prosperity in the region.
This is another reason why the signing of an association agreement and of comprehensive free trade agreements must become a key objective in our foreign policy for the South Caucasus. This will contribute to the settlement of frozen conflicts, enable Azerbaijan to join the World Trade Organisation very soon and improve these countries' administrative and institutional capacity. In this respect, I call on the Commission to show greater commitment to achieving these goals.
Mr President, we will be voting today on a report on the need for an EU strategy for the South Caucasus. This is a very important subject. Given the prevalent political situation in the region, it is crucial for the EU to play a more active political role.
As shadow rapporteur for the Group of the European People's Party (Christian Democrats), I have been working very hard in particular to highlight the EU's role in the South Caucasus and to identify what concrete measures we in the European Union can take in order to help the affected countries and to bring them closer to the EU at their own individual pace on the basis of their own specific conditions. The report proposes two important steps that the EU should take quickly in order for it to be possible to implement the strategy - upping the pace of the negotiations on visa liberalisation and establishing a free trade area between the EU and the South Caucasus.
All the countries in the region - Georgia, Armenia and Azerbaijan - are former Soviet States, and Russia continues to influence the region much more than some people understand. In order to enable security, stability and peace to be maintained in the future, the EU therefore needs to have a greater presence in the region than we have at the moment. It is very important that the citizens of these countries have better prospects of joining the EU and it is crucial for the EU to understand the importance of stability in the Caucasus.
I have also been eager to obtain clear reports of the long-term antagonisms that exist in the region and the ever-present danger that these will evolve into armed conflicts. I am therefore very pleased to see the text clearly reiterate our unconditional support for Georgia's territorial integrity and inviolable, internationally recognised borders and strongly condemn the recognition by the Russian Federation of the independence of the breakaway Georgian regions of South Ossetia and Abkhazia as contrary to international law.
The report that we are voting on today received broad political support in the committee, which was pleasing to see. I would like to call on everyone to vote 'yes' to the amendments tabled by the PPE Group together with the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Greens/European Free Alliance.
Mr President, firstly, I would like to thank Mr Kirilov very much for his comprehensive work, which, as has already been said, has made a valuable contribution to our strategy in this region.
When I was in the region recently, in Tbilisi, someone from another country in the area said that regional cooperation was a concept which had been imposed on the region by Europe. This demonstrates the attitude of many politicians and people in positions of responsibility in this region. Actually, we do not want to cooperate at all, but if Europe wants us to, then we probably have no other choice.
We must make it quite clear that in Europe, regional cooperation formed the basis for us to come together and for peaceful development and it must be the same in this region. Many of the negative external influences to which the region is subject, including pressure from its former big brother, Russia, would certainly have less of an impact if the countries in the region were able to work together.
The region is not only important for Europe but also, of course, for its neighbours. I am thinking in particular of Turkey, which is a neighbour we can work very closely with in this region. I would like to see a joint solution found in the near future for the two problems which Turkey is or may be partly responsible for, in other words, those relating to its neighbour Armenia, on the one hand, and to Nagorno-Karabakh, on the other.
There is nothing to prevent the Armenian troops from at least leaving those provinces of Azerbaijan which do not form part of Nagorno-Karabakh. This would lay the foundations for an improved relationship between Armenia and Turkey.
The members of this group, and Mr Severin and myself in particular, have repeatedly raised the idea of a union between the EU and the countries around the Black Sea, because we believe that cooperation between this region and the EU, but also with its neighbours Turkey and Russia, is very important. I think that the content of this report could form the beginnings of a union of this kind. At the moment, this is still a vision, but I hope that it will soon become a reality.
As shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, I believe that this report provides an important starting point for a coherent approach to the Caucasus region and provides a quality benchmark for the reports which we will have in the future. For this reason, I wish to congratulate Mr Kirilov and I believe that the efforts made by all the political groups have managed to produce a totally coherent approach to this region.
In my view, 2010 can offer both the European Union and the countries in this region a window of opportunity because more active participation by European diplomacy in the three high-profile dossiers involving conflict, by which I am referring to Abkhazia and Ossetia, Nagorno-Karabakh and the dispute between Turkey and Armenia, may help make significant progress.
The conclusion of this report, which emphasises a key factor for our energy security, is that we, the European Union, need to have greater involvement in order to normalise the security situation in the region. I think that the approach to adopt is to expand the commercial partnership. However, this should be accompanied, at the same time, by significant attempts by the European Union to bring democracy and stability to the region because the temptation towards totalitarianism still has a strong influence in this region, and we also have a general lack of democracy.
We must devise major, well-supported policies and projects so that the factors relevant to this region, particularly, a lack of governance, the spread of conflict attitudes and, last but not least, corruption, can be eliminated. However, to achieve this, democratic will is required from both us and the governments in the region.
The report mentions all these points which I have spoken about, and many others which are important to the European Union's approach. I am referring to individual rights and freedoms. I also think that it is crucial for the European Union and its Member States to consider a strategic partnership.
Mr President, like the previous speakers, I would also like to thank the rapporteur, Mr Kirilov, for his good work and for the high quality of the report, which is extremely comprehensive.
I would like to touch on a few points which have not yet been highlighted, but which are very important to me. It is, unfortunately, the case that the three frozen conflicts in this region represent a huge obstacle to the full development of the European neighbourhood policy and not only that, but also the development of the countries themselves. If you have a real or assumed external enemy, things are relatively simple. In this case, governments and states often put too little emphasis on combating poverty, on doing something for their own population and on taking responsibility for their people. This means that the need to move away from high levels of military spending, which are criticised in this report and which have risen in recent years, towards spending on social services, culture and the environment, which benefits the population, is a central element of this report and I am pleased that it has been included.
Another aspect which was addressed, for example, in the Tagliavini report on the conflict between Georgia and Russia, is the need for disarmament on an intellectual and linguistic level to counteract inflammatory language and the manipulation of history. All of this is necessary in order for us to make genuine progress in bringing peace to this region.
Other factors include the need for more democracy, support for civil society, the protection of ethnic, sexual and religious minorities and human rights issues. All of these things remain relevant. One example from Azerbaijan is the case of two young bloggers who were brave enough to criticise the government and have now been in prison for six months and have not yet been released. The freedom of the media is a problem in all the countries. Fortunately, all of these aspects are covered in this report and I see this in the same way as the previous speakers. The regional dimension and cross-border cooperation are important. Therefore, we support the Commission in its ongoing joint activities in this area.
on behalf of the ECR Group. - Mr President, as the Kirilov report makes clear, the countries of the South Caucasus are strategically important to our Union, not least in terms of energy security, e.g. Caspian oil and gas production and transit through the countries of the region. Sadly, however, this region remains paralysed by frozen conflicts, the most recent of which is, of course, Russia's de facto occupation of Abkhazia and South Ossetia which, in our view, are Georgian sovereign territory. We cannot, in terms of EU-Russia relations, simply pretend that this did not happen.
Through the mechanisms of the ENP's Eastern Partnership, we must now, of course, redouble our efforts to reward Georgia's determined efforts to realise its Euro-Atlanticist aspirations, and I and my group fully support an FTA eventually, visa liberalisation and association agreements for all the countries in the South Caucasus. As a strong friend of Armenia, I am glad that the final version of the report is more balanced than the initial ones. However, I still remain concerned about elements of the report which appear to contradict the EU's official position on the resolution of the Nagorno-Karabakh issue and the Minsk Group's position in particular.
Armenia has now made courageous efforts to resolve this long-standing impasse over Nagorno-Karabakh. It has also sought to normalise relations with Turkey, a move which should stabilise the South Caucasus. If only Turkey itself would respond in a similarly constructive manner without preconditions. If this border could be reopened, it would not only relieve the embargo on long-suffering Armenia, which has gone on far too long, but also allow economic prosperity in a very poor and underdeveloped region of Eastern Turkey. So there is enlightened self-interest for Turkey to move on this issue. It is not credible in my view that Turkey can justify the permanent closure of this border with Armenia because of its so-called solidarity with its Turkic brother, Azerbaijan, over the unresolved NK dispute. This is as logical as saying that Greece should shut down its border in Thrace with Turkey in solidarity with the Greek Cypriots over the Turkish occupation of Cyprus. We in the EU believe in open borders and free trade as a sine qua non for peace and stability on our continent and also in the South Caucasus.
Mr President, ladies and gentlemen, I too would like to congratulate Mr Kirilov on the excellent work he has carried out in a field full of difficulties, but also opportunities, such as that of relations between EU countries and the countries of the South Caucasus.
Europe has embarked on an interesting Eastern Partnership project, which has met with support and interest from Armenia, Georgia and Azerbaijan. However, the challenges to be faced are many and concern energy, economic and political issues, and especially security issues, as in the case of Georgia, the Nagorno-Karabakh question and the tensions between Turkey and Armenia.
The development of relations between the European Union and these three countries will be much more effective if a climate of mutual cooperation can be established between Armenia, Georgia and Azerbaijan, in accordance with the principle of territorial integrity and with the UN resolutions that form the basis for ending the unresolved conflicts in the area. It is important to stress the policy of the inviolability of a state's borders, which the EU has always supported: borders that cannot, under any circumstances, be modified using military force.
(BG) Mr President, I would like to begin by informing you, ladies and gentlemen, that the rapporteurs, Mr Kirilov and Mr Kazak, belong to parties which automatically vote in the Bulgarian National Assembly against acknowledging the Armenian genocide. Against this background, it is not strange that, as Mr Tannock also said before me, this report deviates from some of the positions put forward so far. A large number of respectable Armenian organisations have contacted me, especially about the Nagorno-Karabakh issue, and informed me that the report has not, for instance, been mentioned and that there were no consultations with leading figures in the Minsk Group. It is also the case that, although the report refers to the Madrid criteria, it deviates from them.
This is why I would like to make this constructive criticism to Mr Kirilov because I believe that unilateral representation of the one side will not improve the situation and will not help resolve the conflicts. A flexible approach is required which sees things from absolutely every perspective. Otherwise, we will only deepen the conflicts rather than resolve them.
Mr President, I believe that democratisation, good governance, the rule of law and respect for human rights are the cornerstones on which our future relations with Armenia, Azerbaijan and Georgia have to be built. Cross-border cooperation at regional level in the South Caucasus will also increase this region's potential cooperation with the European Union.
There are several very important dimensions to our economic cooperation, one of them being energy cooperation and security, especially in the context of valuable projects supported by the European Commission - such as the Nabucco Pipeline project. The Caspian Sea and the Black Sea regions are vital for European energy security and the EU strategy for the South Caucasus rightly recognises those elements.
I would like to highlight very briefly three very specific elements. One of them is the involvement of local authorities in cross-border cooperation, because we need strong regional cooperation in the South Caucasus; then the issue of the accession of Azerbaijan to the WTO. I believe that the Commission is to give Azerbaijan the technical assistance and all kinds of help needed to accomplish this accession.
The third and last point is the technical assistance mechanism that we could probably provide in order to strengthen the banking system and the financial system in the South Caucasus states. This would give the business environment and investors a very good prospect.
Mr President, the report by Mr Kirilov speaks about the need for an EU strategy for the South Caucasus. Indeed, I believe a strategy is needed, but a strategy needs goals and goals pre-suppose a clear geopolitical identity. Perhaps we have to work on our geopolitical identity to define it better. What are our goals in the South Caucasus? In a nutshell, stability, openness in the region and interoperability, legislative, democratic, political and so on.
One has to recognise the specificity of the region within the Eastern Partnership and approach that specificity as such. One has also to recognise the specificity of each country within the region and to address it properly. We have to acknowledge and assess the role of Turkey in the region and use our negotiations with Turkey as a frame for developing an EU-Turkey partnership in addressing the local and regional challenges. As has been said already, Turkey, I am sure, could be very instrumental from this point of view.
We must also acknowledge that the region is part of our common neighbourhood with Russia, and we have to try to find ways of promoting common policies in that common neighbourhood. The security issues for sure, and perhaps some issues related to energy, could be dealt with in a trilateral format. This would perhaps help us to promote solutions for the local, so-called 'frozen' conflicts. In this respect, we have to accept that those conflicts are only parts of a coherent, broader and more complex problem with a bigger, global relevance. Therefore, a package deal should perhaps be considered. Likewise, I think we have to get rid of some ambiguities and understand that the principles of self-determination and territorial integrity cannot always be applied together.
Finally, I think that we have to consider a conference on security and cooperation in the South Caucasus with a view to developing a stability pact for that region.
(PL) As permanent rapporteur of the European Parliament for Armenia, I should like to emphasise the need to define a clear and effective European Union strategy for the South Caucasus. We have great hopes for this region as we build a free and democratic Europe. To do this, we must very consistently support the countries of this region and encourage them to make further free market reforms.
In this context, it is of fundamental importance to complete, as quickly as possible, the negotiation process for a new type of association agreement between the countries of the South Caucasus and the European Union. I am convinced these agreements will be a stimulus for the region to continue efforts at introducing democratic standards. The example of Georgia shows that such reforms have already brought results. In Doing Business 2010, a ranking of business-friendly states prepared by the World Bank, Georgia is in 11th place, which means that in four years, it has advanced by as many as 101 places. Transparency International has said that, as a result of the reduction in bureaucracy achieved during President Saakashvili's term of office, the Corruption Perceptions Index for Georgia has halved.
The European Union should appreciate the fact that President Saakashvili is consistently applying a free-market policy, and his reforms are a good example for the other Caucasus states.
(DE) Mr President, on 9 May, President Buzek and 20 000 people celebrated the 60th anniversary of the Robert Schuman declaration here in Strasbourg. Against this background, I would like to say that the South Caucasus is faced with two alternatives. One is to become something like the Balkans before the First World War, but on a global scale, and the other is to become something like the European Coal and Steel Community after the Second World War. In the Kirilov report, we are choosing the second of these two options.
I agree with Mr Swoboda that if the three states in the South Caucasus were to work more closely together, the impact of external influences, such as the Russian influence, could be reduced. Therefore, it is in the interests of all three countries to come together. I support Armenia in its efforts to gain recognition of the genocide carried out by the Ottoman Empire. However, Armenia would be much more credible if it finally withdrew its troops from Azerbaijan. We urgently need a peaceful solution in Nagorno-Karabakh and in the occupied Azerbaijani areas. Just as importantly, we need more stability in Georgia, because if Georgia is broken up, as many people in Moscow want, then the whole region will be destabilised.
For this reason, the main issues are peace negotiations, a solution for the nationality conflicts and, above all, the return of displaced people to their homes. In the 21st century, displacement must not continue to be used as a political tool. People should not be attempting to maintain the process of displacement. We need a great deal more sensitivity and much more action in this area.
(LT) I would like to thank my colleague, Mr Evgeni Kirilov, for his thorough and very significant report. The European Union calls on Armenia, Azerbaijan and Georgia to do everything they can to ensure that these countries become stable, peaceful and really democratic states where human and minority rights are guaranteed and where there is civilised competition between government and opposition.
It is not so easy to talk about regional cooperation when we know very well that all three countries have been damaged by frozen or completely fresh conflicts. Nevertheless, the European experience (in particular, if we remember the origins of the European Union following bloody wars) is eloquent testimony to the fact that the only solution is to talk, negotiate, heal wounds and act with an eye to the future and not the past. The countries of the South Caucasus will have a clearer European perspective if they are able to cooperate among themselves and in the broader region. Clearly, that also depends on the behaviour of neighbouring countries.
The European Union has opportunities to play a more active political role in the South Caucasus to ensure, above all, the implementation of poverty reduction programmes, the alleviation of social isolation, gender equality and women's rights and investment in education and health care.
It is important to accelerate the development of direct contact between citizens of the South Caucasus and European Union Member States. In particular, we ought to increase the number of students, teachers and researchers participating in mobility programmes.
That is the common interest we all share.
(PL) This is an important step for the European Parliament towards opening the door to nations which are obviously European, such as the Georgians and the Armenians. Frankly speaking, it is a step which certainly is overdue. It is a pity it did not happen two years ago, when Georgia became the object of Russian military intervention. Nonetheless, it is a step in the right direction. I hope it will be given specific political content, and also that the EURONEST Parliamentary Assembly will play a role as an instrument of support for the ambitions of those states which are obviously European in outlook.
Finally, I would very much like those of us who are talking, today, about the democratic deficit in the countries of this region, to speak as clearly about the democratic deficit in a neighbour of these countries, I mean Russia, so that we do not have a double standard.
(PL) Armenia, Azerbaijan and Georgia are undoubtedly European states, they are undoubtedly European nations. These states are members of the Council of Europe and take part in many international missions in cooperation with the countries of the European Union. The European Union must recognise the fundamental right of all states to self-determination and the right of nations to decide their own future. We cannot accept the archaic principle of regions and spheres of influence.
I would like to devote a few seconds to the question of Georgian territorial integrity. It is very good that the Union has declared its support in this matter. The Union is seen, not only in the world, but also - and more importantly - in these countries, as a guarantor of security in the region. We must remember this. Unfortunately, some parts of the ceasefire agreements of 12 August and 8 September 2008 have not been implemented. I understand that talks are under way in Geneva, but perhaps we should draw attention to this once again in our bilateral talks with the Russian Federation.
A second matter is that of visas. I agree with Mrs Malmström, who has said this is the way to bring people together and enable the citizens of Europe to travel. This should, without doubt, also apply to Georgia, Armenia and Azerbaijan.
(RO) Bearing in mind the importance of the geopolitical situation of Armenia, Georgia and Azerbaijan in relation to the European Union, Turkey, as a European Union candidate country, Russia and Iran, it is necessary to devise a European Union strategy for the South Caucasus, focused on promoting economic growth, political stability and respect for human rights.
Trade is one of the key instruments available to the EU for achieving these objectives. Concluding free trade agreements with these states would boost foreign investments, create new jobs and encourage economic growth in the region. Guaranteeing energy security is a common concern for the European Union and the South Caucasus region.
Energy cooperation must be stepped up specifically by completing the Nabucco project as quickly as possible and by providing the EU's support for energy projects which promote energy efficiency and the development of alternative energy sources in the South Caucasus.
(PL) Georgia and Armenia, and this is stressed by the authors of the report, are dynamically and successfully implementing a European strategy, a neighbourhood policy strategy. We ought to respond to this, and we should, in every case, take account of the specific character of specific countries in the South Caucasus. This strategy, for each of the countries, should include such areas as transport, the natural environment, culture and society.
Mr President, in the context of the South Caucasus, mention is very often made of frozen conflicts and ethnic problems. It is very good that we do talk about them. However, the correct response of the European Union to the problems of the South Caucasus should be an emphasis on modernisation and on changing these countries so that the conflicts do not play such a large role.
In this debate, we have very often forgotten that Georgia has just finished fighting a war. We are considering what to do about this. If we want the South Caucasus to be free from war, we must go for modernisation, because Georgia at least, but also Armenia and Azerbaijan, have recorded such high economic growth in recent years that they deserve our support. Thank you.
(BG) Mr President, I welcome Mr Kirilov's report, which highlights the need for the European Union to play a more active role in the South Caucasus, a region of significant geopolitical importance. The positive development in the South Caucasus is of benefit to both the neighbouring Black Sea region, for which the European Union still does not have, unfortunately, a clear strategy which we can expect to discuss here some time soon, and to the European Union as a whole.
I wish to express my concern about the delay in the process of ratifying the protocols signed between Turkey and Armenia last October. I think that neither side should stipulate conditions for ratifying these protocols which are in the interest of both the Turkish and Armenian peoples. As the report correctly notes, the negotiations between Armenia and Turkey on opening the border and establishing diplomatic relations and those being conducted in the OSCE Minsk Group about Nagorno-Karabakh must be treated as separate issues.
The European Union must definitely make a more active commitment in the future settlement of the Nagorno-Karabakh conflict. Based on our experience in the Balkans and recently from Georgia as well, the European Union is in a good position to play a key role in this region. A stable, secure and prosperous South Caucasus is in our interests and it is high time for us to assume our responsibility.
The Treaty of Lisbon provides the European Union with a framework to become a real global player. A specific example of this would be the European Union's participation as a formal member of the Minsk Group, and not only certain individual Member States being members of this group.
Ladies and gentlemen, there are eight requests to speak under the 'catch the eye' procedure. There is not time for everybody because we must proceed to the vote. I am, therefore, going to allow only six Members to speak.
(PL) The report on the South Caucasus is a good report. I would like to stress that in the report, particular attention is drawn to the role of the European Union as a mediator and a promoter of values but, above all, as a promoter of cooperation between the countries of the region. The problems which we have to solve are, principally, questions of the territorial integrity of these countries, but also how to strengthen them economically. As the European Union, we can help these countries here.
I would like to stress that one of the main problems is the unresolved matter of refugees. Mr Posselt spoke about this. I think it is really disgraceful that in this day and age, this problem cannot be solved. I think a certain deficiency is the fact that the report does not refer to the Framework Convention for the Protection of National Minorities, although all the countries in the region were, after all, signatories to it. Thank you very much.
Mr President, today we are debating a very important and well-drafted report on an important area close to the EU, the South Caucasus. The area motivates perfectly the general recommendations of the EU security strategy. It is strategically located; it allows for the transport of Caspian oil and gas towards the EU; and it has its own, significant reserves. That requires our total attention and determination to act. However, precisely because it is strategically and energetically relevant, the area is fiercely contested by foreign powers exploiting its internal divisions and conflicts, be they still 'frozen' or 'defrosting'.
If the EU is interested in making full use of the potential of the South Caucasus, then it must act together, rather than individually, and be more resolute in its actions, even if that involves making others less happy. For that we need a strategy.
Mr President, I congratulate Mr Kirilov and Mr Kazak on their work.
If our relations are seen purely through the prism of our need for oil and gas, we will exacerbate tensions and fail to achieve security in other senses. It is the need for peace and economic development in the South Caucasus which should drive our policy; that means engaging with NATO to ensure their new strategic concept reflects this, engaging with Russia and Turkey as powers in the region to seek to maximise agreement and extending the true hand of friendship to the people through association agreements and visa arrangements and so on.
We should welcome the statement of Mr Medvedev and Mr Yanukovich on Moldova, which shows how much can be achieved through diplomacy, and I congratulate Commissioner Füle on the development of the Eastern Neighbourhood Partnership so far. I look forward, as the European Union develops a common foreign and security policy, to a more active engagement of the Union on all aspects of relations with the Black Sea region.
(RO) I, too, would like to congratulate Mr Kirilov and thank him for his cooperation in drafting the report. I wish to emphasise two points. The first one concerns the issue of democracy. Bernd Posselt was saying earlier that the countries in this region need to cooperate. These countries can cooperate if Azerbaijan, Georgia and Armenia are governed by the rule of law and they are going to be predictable and pluralist. If this is going to happen, the EU will have something to gain.
The second point naturally concerns the energy issue. I wish to stress at this point the role of Georgia and Azerbaijan as transit countries for energy resources and for the diversification of energy supply sources. However, I would like to say that it is good that Armenia will also be involved in these projects, including transport-related projects. In this regard, the keyword is transparency
(DE) Mr President, in order to reduce Europe's dependence on Russia for its supplies of energy, we should take natural gas from the Caspian basin through the South Caucasus to the EU. This will give the Caucasus a key role. This region is not only the world's largest transit point for the trade in gas and oil. It is also the place where the interests of Russia and the West collide and where even Turkey wants to become involved. In addition to the oil and gas contracts, Turkey is attempting to conclude a stability and cooperation pact.
Stability in the Caucasus is undoubtedly also in the EU's interests, but we must not leave the responsibility for this plan to Turkey, otherwise new dependencies and even pressures will arise in the accession process. As the example of Cyprus shows, Ankara does not pull its punches. The ongoing power struggles over the European supply of natural gas have already delayed the construction of the large-scale Nabucco pipeline project, which has been in the planning stage for a long time. I hope that the competing South Stream project will have more success, so that the resources from the Caspian area are not lost to China.
(SK) Armenian Government representatives yesterday warned me that the report on the need for an EU strategy for the South Caucasus, in the section dealing with the conflict in Nagorno-Karabakh, includes formulations which do not conform to the official EU position as set out in the provisions of the declaration adopted by the foreign ministers of all OSCE states, and the provisions of the declaration issued by OSCE ministers in Athens on 2 December 2009.
Items 8 and 10 in particular contain formulations which do not correspond to the Madrid principles agreed between the signatories of the OSCE Minsk Group. If these items are adopted in the proposed wording, they could become a serious obstacle to further progress in the process of a peaceful resolution to the conflict in Nagorno-Karabakh.
In the interests of enabling the previously-mentioned concerns to be reviewed, I would therefore like to propose that we consider one of the two previously-mentioned options: either to remove the contentious provisions from the report, or to postpone voting on the report until a later date, so as to give our friends in the Caucasus time to explain their position on the report to the European Parliament.
Member of the Commission. - Mr President, the last speaker, Mr Paška, made a very important point. I would like to make three very short remarks.
Firstly, I believe that we have a strategy, through the Eastern Partnership, to get these three countries closer to the European Union - and, in fact, they are saying 'as close as it gets'.
Secondly, I think we have instruments for that: association agreements, economic integration agreements, mobility (the visa issue) and, last but not least, a different European Union - a European Union which could combine the Community approach with the common foreign security policy approach.
My third remark is that I am looking forward to a discussion with honourable Members on the neighbourhood package, where we could also discuss the question of whether the concept 'as close as possible to the European Union' needs to have some institutional definition.
rapporteur. - Mr President, once again, thank you very much for the comments and for the fruitful cooperation we had in the process. Thank you for all the comments and for the support I received from the majority of the colleagues who spoke.
I would like to thank the INTA draftsperson, Mr Kazak, for the constructive ideas presented by his Committee, and the contribution of the ITRE Committee, many of whose suggestions found their place in the report. My gratitude goes also to the AFET secretariat and for the numerous experts, NGOs and other organisations who work actively in the region and who gave their valuable input and support.
I just want to say one thing. We should apply the same principles. I heard some criticism from some colleagues. We should know that this House definitely would not support us if we speak about territorial integrity and self-determination for Georgia. We should know that the universal application of principles is the best basis to start and build relationships. I hope that the Council and the Commission will take on board the recommendation made by the Parliament in this text and devise a comprehensive strategy for the EU towards the South Caucasus, and I would like to point out that Commissioner Füle made a very timely visit to this region.
I would like to appeal to Baroness Ashton to do likewise and try to engage in conflict prevention in the area. Let me say that we welcome and support last week's decision by the Council to adopt the negotiating directives for the future association agreements with the three countries, and we believe that upgrading the contractual relations with the three countries is an important step. The time is right to step up with measures to prevent negative developments in the region and the escalation of tensions. Otherwise, we risk intervening again when it is already too late. We should not wait for it to happen again.
The big lesson Europe has learnt is the lesson of integration. This is the only sustainable way of reconciliation with the past and investment in a better future.
The debate is closed.
We will now proceed to the vote.
Written statements (Rule 149)
In adopting this report, the European Parliament reaffirms the particular importance of the South Caucasus to the European Union, as well as the need to devise a strategy for this region. The three countries in the South Caucasus region, Georgia, Armenia and Azerbaijan, are part of both the Black Sea Synergy and the Eastern Partnership. Consequently, we have the framework and instruments to enable the European Union to become more actively involved in the region.
The European Commission must come up with specific initiatives on cooperation in the following areas: energy security, transport, economic development and environmental protection. The South Caucasus region is particularly important for the southern corridor and, therefore, for the whole of Europe's energy security. Romania is involved in specific projects aimed at developing the southern corridor.
On this point, representatives of my country, Georgia and Azerbaijan signed the AGRI Agreement. This provides for the construction of two liquefied natural gas terminals in two Black Sea ports, one in Georgia and the other at Constanţa in Romania. I would like to stress that we cannot ignore the frozen conflicts in the region as the situation in them may deteriorate, which would destabilise the region.
in writing. - The situation in the South Caucasus region needs especially now a proactive approach by the European Union with the Lisbon Treaty providing the EU with a mandate to become much more engaged and present in the region. The full-scale Russian military invasion of large parts of Georgian territory in August 2007 dramatically demonstrated that so-called frozen conflicts can easily become sources of devastating regional conflicts if major powers like the EU are not actively engaged in the area. In 2007, both the EU and NATO were clearly left unprepared to face the new situation. Within the framework of Eastern Neighbourhood Policy, the EU is well placed to have a prominent role in contributing to confidence-building, reconstruction and rehabilitation. First of all, this means strengthening the presence of the EU in the region. We support fully the constructive mission of our special representative Peter Semneby. However, we cannot limit ourselves to monitoring missions. In addition and in violation of 2007 agreements, the EUMM is still not allowed to enter the separatist entities under Russian control. Such a situation is both intolerable and humiliating. We can continue cooperation with the Russian authorities only on condition that they fully honour their own commitments.
The conflicts in the South Caucasus have reached a very dangerous ceiling, where we have got used to the idea that they are intractable conflicts. Whatever efforts are made - whether real or feigned - are only intended to create a certain kind of fog in the negotiations, which will certainly not lead to resolution of the conflicts. This applies to the territorial disputes between Georgia and Russia, and also, in a special way, to Nagorno-Karabakh.
From my point of view, development of the situation between two of the countries - Armenia and Azerbaijan, which, under the Eastern Partnership and in European Neighbourhood Policy, are our partners - is an unacceptable policy of consent to the fact that these conflicts are intractable.
The European Union, acting in agreement with Russia, which is a very important partner in this matter, must bring about a situation in which a clear statement of positions is made. This should involve, above all, sending a clear message to those countries which want to aspire to membership of the EU that solving territorial problems and at least partial resolution of the matter of refugees are basic conditions for thinking seriously about membership in the near or distant future.
For me, the future and the way the conflict in Nagorno-Karabakh is handled are a litmus test of what the sides want to show on European matters and how they demonstrate their credibility in this area.
in writing. - It was about time to discuss a strategy for the Caucasus, and this strategy should not close its eyes to the unpleasant processes ongoing between Ukraine and Russia. The case concerns the prolonging of the lease of the Sevastopol naval base up to 2050. The statements by Russian leaders that the Black Sea fleet will never be used against its neighbours do not sound too sincere. Why is the fleet there, then - to entertain kids and the elderly in Crimea? Ceterum censeo, France has decided to sell a Mistral class warship to Russia; we believe that it will sincerely regret its action.